DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 08/25/2022 is acknowledged.  Claims 1 and 3-11 are pending.  Claim 11 is withdrawn.  Claim 2 is cancelled.

Claim Objections
Claim 4 is objected to because of the following:
Regarding claim 4, the comma after the word “glass” in line 3 should apparently be deleted.  It is also noted that the phrase “selected from the group consisting of: a silicate glass, and a borosilicate glass” in lines 3-4 may not be what the applicant intends to claim, since a borosilicate glass is understood to also be a silicate glass.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0243093 to Tonar et al. (“Tonar”).
Regarding claim 1, Tonar teaches a device for eliminating deposits and/or precipitation on a substrate (abstract, note para [0081], [0085], [0144], Figs. 9-11 and ref. 70), comprising at least one transducer (ref. 16) captively connected to the substrate (ref. 70) by a connection layer (para [0085]), wherein the connection layer is arranged between the substrate and the transducer, wherein the connection layer comprises a connection material (para [0085], epoxy adhesive) and a filling material (para [0085], glass beads or fibers).  
Tonar does not explicitly teach the device wherein the acoustic and/or the mechanical properties of the connection layer are set by the mass ratio between the connection material and the filling material.    However, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical.  
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Regarding claim 3, Tonar does not explicitly teach the device wherein the sound propagation velocity in the filling material is different from the sound propagation velocity in the connection material.    Initially, it is noted that appears to disclose the sound propagation properties since it discloses various filling materials and various connection materials (para [0085]).  Further, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical.  
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Regarding claim 5, Tonar discloses a device wherein the filling material produces a defined distance between the transducer and the substrate (para [0085], gap).  
Regarding claim 9, Tonar does not explicitly teach the device wherein the connection layer is provided for coupling surface waves and/or bulk waves generated by the transducer into the substrate.  However, since Tonar discloses the claimed features of the presently claimed device, it appears to be substantially identical, and capable of being operated in manner as recited.
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Regarding claim 10, Tonar discloses a device furthermore comprising a generator useful for generating a driver signal in a frequency range above 100 kHz for driving a transducer (para [0144], powered buzzer).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0243093 to Tonar et al. (“Tonar”).
Regarding claim 4, Tonar discloses a device wherein the filling material consists of glass (para [0085]) and further discloses the use of borosilicate glass (para [0089]), but does not explicitly teach the device wherein the filling material at least partly consists of a silicate glass and a borosilicate glass.  Lacking a teaching otherwise a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to try the Tonar device wherein glass of the filling material is borosilicate glass, with predictable results, since it is disclosed a useful glass material.
Regarding claim 6, Tonar discloses a device wherein at least one shaped body is composed of the filling material (para [0085], glass beads), but does not explicitly teach that the at least one shaped body forms an acoustic bridge as a result of a coupling to the transducer and the substrate.  However, since the glass beads are disclosed as spacers to control the gap between the transducer and the substrate (para [0085]), it can be reasonably expected that the glass beads touch the transducer and substrate, and thus act as an acoustic bridge.  
Regarding claim 7, Tonar discloses a device wherein the at least one shaped body is spherical or rod-shaped (para [0085], beads).  
Regarding claim 8, since Tonar discloses a device wherein the connection material fills in the gap space (para [0085]), it can be reasonable expected that the connection material is arranged at an interface between the at least one shaped body and the transducer and at an interface between the at least one shaped body and the substrate.  

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the applied prior art does not teach or suggest connection layer since, it is alleged, Tomar contemplates using epoxy adhesive as for filling a gap rather than as a connection layer (remarks, page 5, paragraph bridging pages 5-6), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the epoxy adhesive of Tomar appears to be fully capable of connecting since it is an adhesive.  Note that Tomar discloses the epoxy adhesive as attaching, or connecting, components of the device (paragraph [0085]).  Also, note that the present specification discloses that an epoxy resin can be used as the connection material (specification, page 5, first paragraph).
Regarding applicant’s argument that the applied art does not teach or suggest that the connection layer comprises a filling material since, it is alleged, Tomar discloses that the glass bead or fibers are part of the lens cover (ref. 70) (remarks, page 6, first full paragraph), it is noted that Tomar discloses that the connection layer connects the lens cover (ref. 70) to the transducer (ref. 16, paragraph [0085] and Fig. 9).  Tomar further discloses that the glass beads or fibers are between the rear face (ref. 74) of the lens cover (ref. 70) and the front face (ref. 48) of the transducer (ref. 16, paragraph [0085], Fig. 9).  Looking at Fig. 9 of Tomar, it can be seen that the glass beads or fibers are then in the same gap between the rear face of the lens cover and front face of the transducers as is the connection material of the connection layer (Fig. 9).  Thus, it seems the beads of fibers may reasonably be considered part of the connection layer. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., glass beads or fibers are admixed or with the connection material to serve as one monolithic multi-component connection layer, remarks page 6, first full paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that Tomar does appear to suggest such limitations, at least since it discloses the glass beads or fibers occupying the same gap between the rear face of the lens cover and front face of the transducers as is the connection material (Fig. 9).
Regarding applicant’s argument that the applied art does not inherently teach or suggest the setting of acoustic/mechanical properties of the connection layer by a mass ratio of the connection and filling materials comprised therein does not necessarily flow from Tomar (remarks, page 7, paragraph beginning “In the present case”), it is noted that this is not the position of the Office.  Initially, the Office does not purport that Tomar inherently teach such a step at least since the present claims are directed to an apparatus, not to a method.  Thus, structural features, not steps, are key.  Further, the Office did not, and does not, purport that any structural features resulting from such a recitation are necessarily inherent.  Rather, the claims were rejected under 35 USC 102/103 analysis, whereby the device of the prior art appears to be substantially identical to the claimed apparatus.  As stated in the Office action mailed 05/26/2022, page 6, beginning with the paragraph beginning “Regarding claim 2”) rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).  Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
In response to applicant's argument that the glass beads or fibers of the applied art are not contemplated as being used to acoustically couple the transducer and the rim (remarks, page 9, first full paragraph), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714